MEMORANDUM ***
Armando Espinoza-Lopez, a native and citizen of Mexico, petitions for review of the Board of Immigration Appeals’ decision affirming an immigration judge’s denial of his application for cancellation of removal for failure to establish good moral character under 8 U.S.C. § 1101(f)(7). Espinoza-Lopez contends that his confinement in a county jail did not amount to confinement in a “penal institution” and thus did not preclude a finding of good moral character. We lack jurisdiction to consider this issue because Espinoza-Lopez failed to exhaust administrative remedies. See Farhoud v. INS, 122 F.3d 794, 796 (9th Cir.1997). Moreover, his contention is foreclosed by Gomez-Lopez v. Ashcroft, 393 F.3d 882, 886 (9th Cir.2005).
PETITION FOR REVIEW DENIED.

 This disposition, is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.